        Case 2:19-cv-00855-NJB-KWR Document 18 Filed 09/25/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

CATERPILLAR FINANCIAL                    *             CIVIL ACTION NO. 2:19-cv-00855
SERVICES CORPORATION,                    *
                                         *
                        Plaintiff,       *             CHIEF JUDGE NANNETTE
                                         *             JOLIVETTE BROWN
      VERSUS                             *
                                         *
THE M/V RAIMY EYMARD, ALONG WITH *                     MAGISTRATE JUDGE
HER ENGINES, BOILERS, APPAREL, ETC., *                 KAREN WELLS ROBY
IN REM,                                  *
                        Defendant.       *
                                         *
**************************************** *

                            REQUEST TO CLERK TO ENTER DEFAULT

TO:      William Blevins, Clerk of Court
         United States District Court
         Eastern District of Louisiana

         PLEASE ENTER DEFAULT pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure, against the defendants, Offshore Marine Contractors, Inc.; Louis J. Eymard, II;

Raimy D. Eymard; and Michael M. Eymard (collectively, “Defendants”) on the basis that there

has been a failure to plead or otherwise defend the action of plaintiff, Caterpillar Financial

Services Corporation (“Plaintiff”), as shown by the record and the Affidavit in Support of

Request for Default, attached hereto as Exhibit “1.”

         The record hereto contains waivers of service executed by Defendants (R. Docs. 13-16)

and entered into the record on April 11, 2019, but no appearance has been made on behalf of

Defendants. Additionally, Plaintiff’s claim is for a sum certain, as shown by the Affidavit of

Amounts Due of attached hereto as Exhibit “2.”

         Accordingly, Plaintiff respectfully requests that default be entered against Defendants.


4840-5407-0408v1
2830546-000646 09/25/2019
        Case 2:19-cv-00855-NJB-KWR Document 18 Filed 09/25/19 Page 2 of 2



          Dated: September 25, 2019.

                                             Respectfully submitted,

                                             BAKER, DONELSON, BEARMAN,
                                             CALDWELL & BERKOWITZ, PC
                                       BY:   /s/ Kristen L. Hayes___________________
                                             CHRISTOPHER M. HANNAN (#31765)
                                             BENJAMIN W. JANKE (#31796)
                                             KRISTEN L. HAYES (#36490)
                                             201 St. Charles Avenue, Suite 3600
                                             New Orleans, Louisiana 70170
                                             Telephone: (504) 566-5200
                                             Facsimile: (504) 636-4000
                                             E-mail: channan@bakerdonelson.com
                                             E-mail: bjanke@bakerdonelson.com
                                             E-mail: klhayes@bakerdonelson.com
                                             ATTORNEYS FOR PLAINTIFF,
                                             CATERPILLAR FINANCIAL SERVICES
                                             CORPORATION




                                                2
4840-5407-0408v1
2830546-000646 09/25/2019
